Fourth Court of Appeals
                                      San Antonio, Texas
                                            October 30, 2019

                                          No. 04-19-00396-CV

                                      IN RE John M. DONOHUE

                                    Original Mandamus Proceeding 1

                                                 ORDER

        On October 9, 2019, this court granted relator a third extension of time in which to file a
petition for writ of mandamus. Our order informed relator that no further extensions of time would
be considered and cautioned relator that if he did not timely file a petition for writ of mandamus,
this original proceeding would be dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
In response to our order, relator asked this court to grant him permission to file a petition for writ
of mandamus pursuant to Texas Civil Practice and Remedies Code sections 11.102(a) and
11.103(a). We deny the request.

       Relator has not filed a petition for writ of mandamus; therefore, we dismiss this original
proceeding for want of prosecution.

        It is so ORDERED on October 30, 2019.


                                                                   _____________________________
                                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2019.

                                                                   _____________________________
                                                                   Luz Estrada, Chief Deputy Clerk




1
 This proceeding arises out of Cause No. CV-XX-XXXXXXX, styled John M. Donohue Ex Parte, pending in the 198th
Judicial District Court, Bandera County, Texas, the Honorable M. Rex Emerson presiding.